Barrett, J.
I dissent. There is no material distinction between the facts of this case and those passed upon in Savery v. Dyer, Amb. 139, and Morgan v. Williams, 66 How. Pr. 139. It may be that the testator here expected his sister to outlive his wife, although that is uncertain, as the sister was six years older than the wife. But, even if he had that expectation, why should an intention be inferred to continue the annual income given to his sister only during her life-time? He has expressly said that it should continue dur*88ing the life-time of his wife. Our decision frustrates this explicit direction. As Lord Hardwicke intimated in Savery v. Dyer, there is here no question of intent. We are dealing with the legal import of plain words. The bequest over to this sister upon the death of his wife, instead of limiting the legacy in question to the life of the sister, plainly leaves such legacy to run on until stopped by the vesting of the estate in enjoyment. Thus the whole income is effectually disposed of until the death of the wife, and the whole estate is then disposed of. Again, what is the widow to have during her own life? The residueof the income, after the payment of the annual $200 to the sister. There is not a hint anywhere in the will that, upon the death of the sister, this $200 per annum is to go to the widow. Nor is there an intimation that, under any circumstance, the widow is to have more than the residue of the income after paying the $200 per annum. The defendants claim that, upon the death of the sister, the $200 per annum fell into this residue by operation of law, for the reason that Catherine Casey was personally the sole object of the testator’s bounty, and that consequently the legacy was to her, and “not to her estate. ” It might as well be argued that the estate over fell into the remainder for the same reason. But that is not pretended. The annual sum in question vested in Catherine Casey and her legal representatives quite as effectually as the estate over vested in her heirs, and for the same reason. There is no distinction in legal principle between this income and the estate over, arising from the fact that Catherine was the object of the testator’s bounty. Neither the annual income nor the estate over was limited upon the life of that object, and consequently each took effect according to the ordinary rules of succession and devolution. There is no gap between the cessation of the vested income and the enjoyment of the vested estate. They run into each other. Thus Catherine Casey or her representatives take the one until the death of the widow, and then she or her heirs take the other. This is the scheme of the will, and it accords with its plain language, and also with such implications of intent as may possibly be gathered from its clear directions. I think the judgment should be in favor of the plaintiffs for all the income which has accrued since Catherine Casey’s death, with interest and costs.